Exhibit 99.1 BreitBurn Energy Partners L.P. Reports Second Quarter Results Announces Increased Production and Key Metrics Exceeding Expectations LOS ANGELES, August 4, 2010 BreitBurn Energy Partners L.P. (the "Partnership") (NASDAQ:BBEP) today announced financial and operating results for its second quarter of 2010. Key Highlights - The Partnership had an excellent quarter both operationally and financially, with production at the high end of the guidance range and other key metrics exceeding expectations. - The Partnership reinstated quarterly distributions on April 28 at an annualized rate of $1.50 per year and on July 30 announced an increased cash distribution for the second quarter of 2010 at the rate of $0.3825 per unit, or $1.53 on an annualized basis, to be paid on August 13, 2010 to the record holders of common units at the close of business on August 9, 2010. - In May 2010, the Partnership completed a new infill development well in the Sunniland Trend in Florida.The well produced an average of approximately 1,100 Bopd gross (900 Bopd net) in June 2010.The Partnership commenced drilling a second well in May.The well required a side-track and the Partnership expects results from this second well within the next 60 days. - The Partnership entered into new oil hedges in April covering approximately 465,000 Bbls of 2011 and 2014 production at weighted average prices of $88.86 and $91.75, respectively. - On May 7, 2010, the Partnership completed the successful syndication of its amended bank credit facility.The amended facility, which expires in May 2014, has a borrowing base of $735 million.As of June 30, 2010, the Partnership had $534 million outstanding under the facility. - The Partnership has completed a review of its ownership rights in the Collingwood-Utica play in Michigan and has now confirmed more than 120,000 net acres in the prospective area. Management Commentary Hal Washburn, CEO, said, “We are pleased to announce a strong second quarter, with Adjusted EBITDA up almost 11% to $56.7 million, due largely to a 3% increase in daily production and a significant reduction in operating expenses compared to the first quarter.The Board has approved an increase in quarterly distributions from an annual rate of $1.50 per unit to $1.53 per unit.Our capital spending for the period was significantly higher than the prior quarter, more accurately reflecting the capital program we anticipate for the remainder of the year.We are actively drilling in each of our core areas and will remain active in Florida where the drilling of our second well continues, with initial results expected in the near future.In Michigan, we have completed a full review of our ownership in the deep rights and have determined that we hold more than 120,000 net acres in the prospective Collingwood-Utica area.We continue to evaluate the potential of these deeper shale assets.” Second Quarter 2010 Operating and Financial Results Compared to First Quarter 2010 - Total production increased to 1,663 MBoe from 1,595 MBoe in the second quarter of 2010.Average daily production increased from 17,725 Boe/day to 18,270 Boe/day in the second quarter of 2010. o Oil and NGL production was 812 MBoe compared to 727 MBoe. o Natural gas production was 5,106 MMcf compared to 5,207 MMcf. - Lease operating expenses per Boe, which include district expenses and processing fees and exclude production/property taxes and transportation costs, decreased to $17.82 per Boe in the second quarter of 2010 from $19.12 per Boe in the first quarter of 2010. - General and administrative expenses, excluding non-cash unit-based compensation, were $5.0 million, or $3.01 per Boe, in the second quarter of 2010 compared to $6.4 million, or $4.00 per Boe, in the first quarter of 2010. - Adjusted EBITDA, a non-GAAP measure, was $56.7 million in the second quarter, up from $51.1 million in the first quarter of 2010. - Oil and natural gas sales revenues, including realized gains and losses on commodity derivative instruments, were $100.5 million in the second quarter of 2010, up from $92.6 million in the first quarter of 2010. - Realized gains from commodity derivative instruments were $18.4 million in the second quarter of 2010 compared to $12.1 million in the first quarter of 2010. - WTI crude oil spot prices averaged $77.82 per barrel and NYMEX natural gas prices averaged $4.35 per Mcf in the second quarter of 2010 compared to $78.81 per barrel and $4.99 per Mcf, respectively, in the first quarter of 2010. - Realized crude oil and natural gas prices averaged $69.99 per Boe and $7.70 per Mcf, respectively, compared to $72.79 per Boe and $7.65 per Mcf, respectively, in the first quarter of 2010. - Net income, including the effect of unrealized gains on commodity derivative instruments, was $53.6 million, or $0.94 per diluted limited partner unit, in the second quarter of 2010 compared to net income of $57.9 million, or $1.02 per diluted limited partner unit, in the first quarter of 2010. - Capital expenditures totaled $20.9 million in the second quarter of 2010 compared to $8.0 million in the first quarter of 2010. Impact of Derivative Instruments The Partnership uses commodity and interest rate derivative instruments to mitigate the risks associated with commodity price volatility and changing interest rates and to help maintain cash flows for operating activities, acquisitions, capital expenditures, and distributions. The Partnership does not enter into derivative instruments for speculative trading purposes. Non-cash gains or losses do not affect Adjusted EBITDA, cash flow from operations or the Partnership’s ability to pay cash distributions. Realized gains from commodity derivative instruments were $18.4 million during the second quarter of 2010.Realized losses from interest rate derivative instruments were $2.9 million.Non-cash unrealized gains from commodity derivative instruments were $33.2 million and non-cash unrealized gains from interest rate derivative instruments were $1.5 million for the period. Production, Income Statement and Realized Price Information The following table presents production, selected income statement and realized price information for the three months ended June 30, 2010 and 2009 and the three months ended March 31, 2010: Three Months Ended June 30, March 31, June 30, Thousands of dollars, except as indicated Oil, natural gas and NGL sales (a) $ $ $ Realized gains on commodity derivative instruments (b) Unrealized gains (losses) on commodity derivative instruments (b) ) Other revenues, net Total revenues $ $ $ ) Lease operating expenses and processing fees $ $ $ Production and property taxes Total lease operating expenses $ $ $ Transportation expenses Purchases 74 52 21 Change in inventory ) ) Total operating costs $ $ $ Lease operating expenses pre taxes per Boe (c) $ $ $ Production and property taxes per Boe Total lease operating expenses per Boe General and administrative expenses excluding unit-based compensation $ $ $ Net income (loss) $ $ $ ) Net income (loss) per diluted limited partnership unit $ $ $ ) Total production (MBoe) Oil and NGL (MBoe) Natural gas (MMcf) Average daily production (Boe/d) Sales volumes (MBoe) Average realized sales price (per Boe) (d) (e) (f) $ $ $ Oil and NGL (per Boe) (d) (e) (f) Natural gas (per Mcf) (d) (e) (a) Q2 2010, Q1 2010 and Q2 2009 include approximately $123, $124 and $260, respectively, of amortization of an intangible asset related to crude oil sales contracts. (b) Q2 2009 includes the effect of the early termination of oil and natural gas hedge contracts monetized for $24,955. (c) Includes lease operating expenses, district expenses and processing fees. Q2 2009 excludes amortization of intangible asset related to the Quicksilver Acquisition. (d) Includes realized gains on commodity derivative instruments. (e) Q2 2009 excludes the effect of the early termination of oil and natural gas hedge contracts monetized for $24,955. (f) Excludes amortization of intangible asset related to crude oil sales contracts. Includes crude oil purchases. Non-GAAP Financial Measures This press release, the financial tables and other supplemental information, including the reconciliations of certain non-generally accepted accounting principles ("non-GAAP") measures to their nearest comparable generally accepted accounting principles ("GAAP") measures, may be used periodically by management when discussing the Partnership's financial results with investors and analysts and they are also available on the Partnership's website under the Investor Relations tab. Among the non-GAAP financial measures used is “Adjusted EBITDA.”This non-GAAP financial measure should not be considered as an alternative to GAAP measures, such as net income, operating income, cash flow from operating activities or any other GAAP measure of liquidity or financial performance. Adjusted EBITDA is presented as management believes it provides additional information relative to the performance of the Partnership's business, such as our ability to meet our debt covenant compliance tests. This non-GAAP financial measure may not be comparable to similarly titled measures of other publicly traded partnerships or limited liability companies because all companies may not calculate Adjusted EBITDA in the same manner. Adjusted EBITDA The following table presents a reconciliation of net income or loss and net cash flows from operating activities, our most directly comparable GAAP financial performance and liquidity measures, to Adjusted EBITDA for each of the periods indicated. Three Months Ended June 30, March 31, June 30, Thousands of dollars Reconciliation of net income (loss) to Adjusted EBITDA: Net income (loss) attributable to the partnership $ $ $ ) Unrealized (gains) losses on commodity derivative instruments ) ) Depletion, depreciation and amortization expense Interest expense and other financing costs (a) Unrealized gains on interest rate derivatives ) ) ) Gain on sale of commodity derivatives (b) - - ) Loss on sale of assets - Income tax provision ) Amortization of intangibles Unit-based compensation expense (c) Adjusted EBITDA $ $ $ Three Months Ended June 30, March 31, June 30, Thousands of dollars Reconciliation of net cash flows from operating activities to Adjusted EBITDA: Net cash from operating activities $ $ $ Increase in assets net of liabilities relating to operating activities ) Interest expense (a) (d) Gain on sale of commodity derivatives (b) - - ) Equity earnings from affiliates, net ) ) ) Incentive compensation expense (e) ) - Incentive compensation paid - 80 31 Income taxes ) Non-controlling interest ) ) 5 Adjusted EBITDA $ $ $ (a) Includes realized gains/losses on interest rate derivatives. (b) Represents the early termination of hedge contracts monetized in Q2 2009. (c) Represents non-cash long term unit-based incentive compensation expense. (d) Excludes debt amortization. (e) Represents cash-based incentive compensation plan expense. Hedge Portfolio Summary The table below summarizes the Partnership’s commodity derivative hedge portfolio as of August 4, 2010. Year Gas Positions: Fixed price swaps: Hedged volume (MMBtu/d) - Average price ($/MMBtu) $ $
